DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/116,149, filed 08/29/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claim 19 is objected to because of the following informalities:  It appears to be missing the phrase “are further configured to” after “the log data computer processing instructions” in line 1 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8, and 16 recites the limitation "select(ing) rare aggregated logs from the aggregated performance log".  The use of the terms “the aggregated performance logs” is unclear. It is unclear whether it refers to the client aggregated performance logs or the server aggregated performance logs. 
Appropriate correction is required.

Claims 2-7 inherit the deficiency of independent Claim 1 and are similarly rejected under 35 U.S.C. 112(b).
Claims 9-14 inherit the deficiency of independent Claim 8 and are similarly rejected under 35 U.S.C. 112(b).
Claims 17-20 inherit the deficiency of independent Claim 16 and are similarly rejected under 35 U.S.C. 112(b).

Claim 1 recites the limitation "the aggregated performance log".  The term “the aggregated performance logs” is unclear. It is unclear whether it is referring to the client aggregated performance logs or the server aggregated performance logs. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. U.S. Patent No. US 10824497 B2 in view of Hawkins et al. (U.S. Patent Application Publication No. US 2007/0239346 A1).
 Please see the table attached below for claim numbers in the instant application vs. Wang et al. (US 10824497 B2). While Wang et al. teaches all the steps of instant application on computer performance logs, it does not explicitly teach the server aggregated computer performance logs. However, Zou teaches aggregating pre-aggregated data from a server 102 by another aggregation service 110 in FIG. 1, [0021]-[0025]. Server 102 may accept client data from many clients. [0025] teaches aggregation service 110 may comprise one or more server computers.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to incorporate the teachings 

Instant Application: 17/035205
U.S. Patent No. US 10824497 B2
1. A method of operating a computer to identify computer performance anomalies based on computer performance logs, the method comprising:
in the computer:











aggregating client aggregated performance logs into server aggregated performance logs;
determining term characterization values for terms in the server aggregated performance logs and generating vectors indicating the term characterization values for the server aggregated performance logs;
determining vector similarity scores for the vectors and aggregating the server aggregated performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold;
selecting rare aggregated logs from the aggregated performance logs based on aggregation amounts for the aggregated performance logs and a rarity threshold;
and associating new computer performance logs with the rare aggregated logs to detect computer performance anomalies.

in the computer: determining client term characterization values for multiple client computers; determining client vector similarity scores for the multiple client computers; aggregating client computer performance logs for the multiple client computers into client aggregated performance logs; determining server term characterization values for at least one server computer; 
determining server vector similarity scores for the at least one server computer; aggregating the client aggregated performance logs into server aggregated performance logs; 
determining term characterization values for terms in the computer performance logs and generating vectors indicating the term characterization values for the computer performance logs; 
determining vector similarity scores for the vectors and aggregating the computer performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold; 

selecting rare aggregated logs from the aggregated performance logs based on aggregation amounts for the aggregated performance logs and a rarity threshold; and associating new computer performance logs with the rare aggregated logs to detect the computer performance anomalies.

See claim 1 limitation:


“aggregating client computer performance logs for the multiple client computers into client aggregated performance logs;”
3. The method of claim 2, further comprising, prior to aggregating the client aggregated performance logs in to the server aggregated performance logs:
determining client term characterization values for at least one client computer of the multiple client computers; and
determining client vector similarity scores for the at least one client computer.
See claim 1 limitation:



 “determining client term characterization values for multiple client computers; 

determining client vector similarity scores for the multiple client computers”;
4. The method of claim 1, wherein associating the new computer performance logs with the rare aggregated logs to detect the computer performance anomalies comprises associating a block of the new computer performance logs with a block of 

server aggregated performance logs before determining the term characterization values.
3. The method of claim 1 further comprising, in the computer, removing a portion of the terms from the computer performance logs before determining the term characterization values.
6. The method of claim 1, wherein determining the term characterization values further comprises determining Term Frequency - Inverse Document Frequency (TF-IDF) values.
4. The method of claim 1 wherein determining the term characterization values further comprises determining Term Frequency-Inverse Document Frequency (TF-IDF) values.
7. The method of claim 1, wherein determining the vector similarity scores comprises determining cosine similarity scores.
5. The method of claim 1 wherein determining the vector similarity scores comprises determining cosine similarity scores.


Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. U.S. Patent No. US 10824497 B2 in view of Zou et al. (U.S. Patent Application Publication No. US 2018/0027088 A1), hereinafter Hawkins.
Please see the table attached below for claim numbers in the instant application vs. Wang et al. (US 10824497 B2). While Wang et al. teaches all the steps of instant application on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to incorporate the teachings of Zou and provide server aggregated data from client performance logs. Doing so would be combining prior art elements according to known methods to use data from multiple devices to enhance system reliability such as to “identify any potential failure zones and/or other issues that may be contributing to a user experience”, (Zou, [0025]).


Instant Application: 17/035205
Wang et al. U.S. Patent No. US 10824497 B2
16. A computer system to identify computer performance anomalies based on computer performance logs, the computer system comprising:
computer data storage configured to store log data computer processing instructions; and the log data computer processing 












aggregate client aggregated performance logs into server aggregated performance logs;
determine term characterization values for terms in the server aggregated performance logs and generate vectors indicating the term characterization values for the server aggregated performance logs;
server aggregated performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold;
select rare aggregated logs from the aggregated performance logs based on aggregation amounts for the aggregated performance logs and a rarity threshold; 
and associate new computer performance logs with the rare aggregated logs to detect computer performance anomalies.

computer data storage configured to store log data computer processing instructions; and the log data computer processing 
determine client term characterization values for multiple client computers, determine client vector similarity scores for the multiple client computers, 
and aggregate client computer performance logs for the multiple client computers into client aggregated performance logs; determine server term characterization values for at least one server computer, determine server vector similarity scores for the at least one server computer, and aggregate the client aggregated performance logs into server aggregated performance logs; 
determine term characterization values for terms in the computer performance logs; generate vectors indicating the term characterization values for the computer performance logs; 
the computer performance logs into aggregated performance logs based on the vector similarity scores and a similarity threshold; select rare aggregated logs from the aggregated performance logs based on aggregation amounts for the aggregated performance logs and a rarity threshold; 
and associate new computer performance logs with the rare aggregated logs to detect the computer performance anomalies.

See claim 13 limitation: 





“aggregate client computer performance logs for the multiple client computers into client aggregated performance logs”

determine client term characterization values for at least one client computer of the multiple client computers; and
determine client vector similarity scores for the at least one client computer.
See claim 13 limitation: 





“determine client term characterization values for multiple client computers, determine client vector similarity scores for the multiple client computers”
19. The computer system of claim 16, wherein the log data computer processing instructions, to associate the new computer performance logs with the rare aggregated performance logs to detect the computer performance anomalies, direct the computer system to associate a block of the new computer performance logs with a block of the rare aggregated logs to detect some of the computer performance anomalies.

14. The computer apparatus of claim 13 wherein the log data computer processing instructions are configured to 


direct the computer apparatus to associate a block of the new computer performance logs with a block of the rare aggregated logs to detect some of the computer performance anomalies.

15. The computer apparatus of claim 13 wherein the log data computer processing instructions are configured to direct the computer apparatus to remove a portion of the terms from the computer performance logs before determining the term characterization values.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hawkins (U.S. Patent Application Publication No. US 2007/0239346 A1) teaches a system and method are provided for aggregating data from multiple client terminals that are located on a vehicle, processing the data and communicating the processed data to multiple agencies. The client terminal devices are coupled to vehicle engine data bus to provide performance data and location data for trucks that travel in commerce. The data may be provided in real-time. See [0017] where a client terminal device associated with a trucking company may include GPS that generates data captured and forwarded to an intermediate server that is associated with a trucking company. [0018] teaches data from the intermediate 

Sasaki (U.S. Patent Application Publication No. US 2019/0141072 A1) teaches an information processing device capable of reducing an amount of data to be monitored in an onboard system is provided. The information processing device obtains a first log from the onboard system, determines whether an abnormality is included in communication data of the first log using the first log, and, in a case where the abnormality is determined to be included in the communication data, outputs first detection results indicating that the abnormality is included in the communication data to the onboard system. The first detection results is output, as a transmission instruction to cause transmission of a second log from the onboard system to the information processing device, with the second log including a larger amount of data than the first log.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114